IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2018-CA-00893-COA

DANA WILSON AND KEVIN WILSON                                            APPELLANTS

v.

BECKY WILSON                                                               APPELLEE

DATE OF JUDGMENT:                        05/21/2018
TRIAL JUDGE:                             HON. E. VINCENT DAVIS
COURT FROM WHICH APPEALED:               ADAMS COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANTS:                 JOSEPH BILBO MOFFETT
ATTORNEY FOR APPELLEE:                   WALTER BROWN JR.
NATURE OF THE CASE:                      CIVIL - OTHER
DISPOSITION:                             AFFIRMED - 03/12/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE BARNES, C.J., WESTBROOKS AND LAWRENCE, JJ.

      BARNES, C.J., FOR THE COURT:

¶1.   After a nineteen-year marriage, Kevin Wilson left his wife, Becky, and the couple

divorced on December 28, 2015. Kevin bought a house on Main Street in Natchez,

Mississippi in February 2016, and his girlfriend, Dana, moved in with him. Because of

complex property-settlement issues in early 2016, Becky had strained communications with

Kevin during that time, some of which resulted in “occasional outbursts” by Becky that she

later acknowledged were “distasteful and unnecessary.” There was also animosity between

Becky and Dana, with Becky accusing Dana of breaking up her marriage. Kevin and Dana

(The Wilsons) married on November 19, 2016.

¶2.   On June 21, 2017, the Wilsons filed a complaint with the Adams County Chancery
Court for a temporary restraining order, preliminary injunction, and permanent injunction

against Becky and her sister, Martha Saulters. The complaint alleged:

       That over the past several months Defendants, or one of them, have engaged
       in a series of events, from social media, to parking in front of and/or driving
       a vehicle around Plaintiffs’ home, to coming onto Plaintiffs’ premises and
       causing a commotion, disturbance and/or physically attacking and assaulting
       Plaintiffs, which have caused Plaintiffs emotional distress, worry, fear,
       concern for their personal safety and physical injury.

The complaint resulted from a May 9, 2017 altercation between the parties. Becky was

parked in a public “turnaround” on Main Street, approximately 500 feet from the Wilsons’

home. Dana was driving down the street, and she angrily confronted Becky. Dana

eventually drove away, and Becky, upset by the confrontation, called her sister, Martha, and

law enforcement. Later that afternoon, Martha went to the Wilsons’ business to talk to

Kevin, and she got into a physical altercation with Dana. Becky was not present. Martha

was charged with simple assault, and a “No Contact Conditions” order was entered by the

Natchez Municipal Court.

¶3.    Becky filed a motion to dismiss the complaint on July 6, asserting that the Wilsons

failed to state with any specificity the acts alleged or their dates, and she requested a more

definite statement.1 A preliminary motions hearing was held on July 20, 2017. The

chancellor held:

       [I]t seems like between now and the time we get back into court at least, that
       everybody can just agree that they will not have any contact -- any intentional

       1
        Martha filed an answer, motion to dismiss, and counter-claim requesting a
temporary restraining order against the Wilsons. On January 4, 2018, the Wilsons
subsequently entered into an agreed order of dismissal with regard to any claims against
Martha.

                                              2
       contact with anyone on the other side of this case. . . . And if they violate that
       between now and the time they come back to court, that would not necessarily
       be a good thing. I’m sure the lawyers will advise their clients to not have any
       contact because that would certainly not look good at the next hearing.

The parties mutually agreed to no contact. On August 16, 2017, the Wilsons filed a notice

of service styled “Plaintiffs’ Response to Motion for More Definite Statement filed herein

by Defendant, Becky Wilson.” Attached were copies of various texts and Facebook posts

from Becky to Kevin and to Dana’s daughter-in-law dated early 2016. The content of those

messages indicated that Becky was angry and upset about Kevin’s leaving her, and she

blamed Dana for ruining her marriage.

¶4.    On January 12, 2018, Becky filed a motion for summary judgment. In an attached

affidavit, Becky stated that, on May 9, she had received the approved petition for a name

change; so she left her home and was headed to Atmos Energy to change her account to her

maiden name. Becky attested that she was stopped in the public turnaround on Main Street

near the Wilsons’ home because she was trying to search for the gas company’s phone

number because she could not find their office, which she thought was nearby on Franklin

Street. While she admitted in the affidavit that she had been “under the care of a health care

professional to assist [her] emotionally in [her] re-adjustment and new life,” Becky averred

that “there was at no time any act on my part towards Kevin or Dana that could be

characterized in any way as supportive of the allegations made in the complaint.”

¶5.    The Wilsons denied the allegations in Becky’s motion and filed a motion for a mental

examination based on Becky’s comment in her affidavit that she had sought help from a

health professional. The motion alleged a discrepancy in Becky’s affidavit, noting the

                                               3
court’s order granting the name change was filed and signed on May 10, not May 9. The

Wilsons also testified in an affidavit regarding specific instances of Becky’s conduct (mainly

aforementioned texts and Facebook posts) from January 2016 to May 2017, and claiming

Becky “ha[d] continuously driven by and/or stopped at our home until May 9, 2017.”2 They

also claimed that Becky left a note on their door in February 2017, which stated that she had

been interested in buying the house before Kevin bought it.

¶6.    A motions hearing was held on January 30. Becky’s counsel argued:

       [T]here is no event or incident that has occurred in the last year and a half, in
       the six – or more than the last year and a half no incident has occurred. So
       there is no immediate or irreparable harm to the plaintiffs. . . . [T]he injunction
       request should be dismissed with a motion of summary judgment entered on
       behalf of Becky Wilson.

Becky testified that she had been looking for Atmos Energy’s office when Dana drove up to

her car, “slamm[ing] on brakes” and yelled at her, asking why she was there. Dana then

turned around and blocked Becky from moving. Frightened, she called a friend who

suggested she contact the police. Kevin happened to drive by at that time, and Dana left.

Upset, Becky called her sister and the police, but she decided to let the incident go and went

home. The Wilsons did not attend the hearing, but their attorney examined Becky, pointing

out inconsistencies in her affidavit regarding the events of May 9. Regarding the prior events

alleged by the Wilsons, Becky admitted that she had left a note on the door of the Wilsons’

home, but not in 2017 as alleged, but in February 2016, right after Kevin bought the house.

       2
         Becky filed an amended affidavit on January 29 that contained minor revisions in
response to the Wilsons’ issue regarding discrepancies in her affidavit. However, since she
testified at the motions hearing, counsel subsequently withdrew the amended affidavit as
moot.

                                               4
She acknowledged the previous texts from early 2016, and apologized, explaining she was

heartbroken by the dissolution of her marriage. When asked about treatment for mental

health, Becky stated that she had contacted and met with a friend who was a counselor to

help her with the emotional trauma she suffered because of the divorce.

¶7.    On February 21, 2018, the chancery court granted Becky’s motion for summary

judgment. The court determined that the events from early 2016 were “too remote in time”

to the June 2017 complaint for an injunction. The court further held that there was no dispute

that Becky was in the public turnaround and, because it was a public street, Becky did not

need special permission to be there. Lastly, the chancery court concluded that the events that

occurred at the Wilsons’ place of business on May 9 were “not proximately caused by

Becky.”

¶8.    Becky filed an application for attorney’s fees, and a final judgment of dismissal was

entered on May 21, incorporating the court’s earlier opinion granting summary judgment and

awarding, in part, Becky’s application for attorney’s fees. The Wilsons appeal. Finding no

error, we affirm.

                                       DISCUSSION

       I.     Whether the chancery court erred in granting summary judgment.

¶9.    In order for a permanent injunction to be granted, the Wilsons were required to “show

an imminent threat of irreparable harm for which there is no adequate remedy at law.” A-1

Pallet Co. v. City of Jackson, 40 So. 3d 563, 569 (¶20) (Miss. 2010) (quoting Ruff v. Estate

of Ruff, 989 So. 2d 366, 369-70 (¶13) (Miss. 2008)). “A mandatory injunction is a harsh



                                              5
remedy that is not favored by courts, and should be used only in cases of great necessity.”

Ruff, 989 So. 2d at 370 (¶13). Finding “the record reveal[ed] that Becky had not acted

improperly toward the Wilsons for more than a year leading up the filing of the complaint

on June 21, 2017,” the chancery court granted her motion for summary judgment. We

conduct a de novo review of an appeal from summary judgment. Alamac LLC v. Travelers

Bank & Tr. FSB, 941 So. 2d 219, 220 (¶6) (Miss. Ct. App. 2006). “Pursuant to Rule 56(c)

of the Mississippi Rules of Civil Procedure, summary judgment is appropriate when ‘the

pleadings, depositions, answers to interrogatories and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact.’” Id. (quoting

M.R.C.P. 56(c)). Evidence is viewed in the light most favorable to the non-movant. Id.

¶10.   The Wilsons argue that the summary-judgment hearing was a “mini-trial,” with the

chancery court addressing contested issues of fact; therefore, summary judgment was not

appropriate. They contend that the court improperly made findings of contested fact,

particularly the chancery court’s determination that Becky’s testimony as to why she was

driving down Main Street was “more plausible” that the Wilsons’ “attack on her as to why

she was passing by [their] home[.]” Their main complaint concerns the inconsistencies

between Becky’s affidavit and her testimony at the hearing; specifically, that her affidavit

said the petition was approved and she left her home to go the Atmos Energy, but her

testimony at the hearing was that she left the attorney’s office with the copy of the petition

that had yet to be approved by court. The Wilsons also take issue with Becky’s explanation

that she was driving down Main Street to find Atmos Energy, contending that she should



                                              6
have known that it had moved locations, and they claim that the court ignored their allegation

that “Becky ha[d] continuously driven by and/or stopped at [their] home until May 9, 2017.”

¶11.   We agree with the chancery court that any inconsistencies were not material and

created no genuine issue warranting the denial of summary judgment. The petition to change

Becky’s name was dated and signed by Becky on May 9; it just was not filed and signed by

the court until the following day. Moreover, the Wilsons admitted in their pleadings that

Becky told Dana she was looking for Atmos Energy when she was confronted. Evidence was

presented at the hearing that Atmos Energy’s address was still listed on Franklin Street in a

recent phone book, corroborating Becky’s version of the events that she thought the office

was on Franklin Street. Regarding whether Becky had “continuously” driven past their

home, Becky said at the hearing that she drove down Main Street often because it was the

main thoroughfare in town. The chancery court concluded:

       Becky notes and the [c]ourt takes judicial notice that this is Main Street in the
       City of Natchez and that given Becky’s testimony as to where her residence is
       and how to normally go to downtown Natchez she customarily uses Main
       Street, a gateway to the City of Natchez, at least ten times a week, which
       would be over 500 times a year. Plaintiffs’ counsel offered no evidence,
       probative or otherwise, in contradiction of this testimony. The [c]ourt finds
       that passing by the Plaintiffs’ house at 1210 Main Street is not a genuine issue
       of material fact that would preclude the granting of [s]ummary [j]udgment.

Thus, the opinion clearly indicated that the chancery court considered the Wilsons’ claim in

this regard and found it without any basis in the evidence. The Mississippi Supreme Court

has held:

       It is precisely because oral testimony, with the attendant opportunity for cross-
       examination, is the mode of presentation that is thought most appropriate for
       use at trial that it also is the most trustworthy form of proof available for a

                                              7
       Rule 56 hearing. Accordingly, oral testimony should be used when there is
       reason to believe that it will be of significant assistance to the court and is
       reasonably circumscribed in scope.

Indem. Ins. Co. of N. Am. v. Guidant Mut. Ins. Co., 99 So. 3d 142, 154 (¶34) (Miss. 2012)

(quoting Crain v. Cleveland Lodge 1532; Order of Moose Inc., 560 So. 2d 142, 144 (Miss.

1990)). Counsel for the Wilsons was permitted to cross-examine Becky, and the chancery

court properly considered Becky’s testimony and explanation of the events and considered

this against the allegations in the Wilsons’ complaint and affidavit. The Wilsons offered no

evidence to contradict Becky’s testimony in order to create a genuine issue of material fact

that Becky’s actions were of a different nature.

¶12.   Furthermore, even if we wholly disregard Becky’s testimony at the hearing, we still

find no evidence to substantiate the Wilsons’ claim that they would suffer “irreparable and

immediate harm.” The Wilsons’ original complaint failed to allege any specific events or

instances of behavior. The only time frame alleged was “over the past several months.” The

requested supplementation provided by the Wilsons showed no recent issues, except for a

note allegedly left on their door in February 2017 and the incident on May 9. Regarding the

note left on the door, we agree with the chancery court’s finding that the note was “relatively

harmless” and did not create a genuine issue of material fact. The note simply told Kevin

Becky had wanted to buy the house and complimented him on his “good taste.”

¶13.   Therefore, we cannot find error in the chancellor’s grant of summary judgment in

Becky’s favor.

       II.    Whether the court erred in granting attorney’s fees, costs and
              expenses.

                                              8
¶14.   Becky filed an application for attorney’s fees under Rule 11 and Rule 54(d) of the

Mississippi Rules of Civil Procedure. Whether to award monetary sanctions under the

Litigation Accountability Act is left to the trial court’s discretion. In re Spencer, 985 So. 2d

330, 336-37 (¶19) (Miss. 2008) (citing Miss. Code Ann. § 11-55-7) (Rev. 2002)). This is

also true for sanctions awarded under Rule 11. Id. at 337 (¶19) (citing M.R.C.P. 11(b)). In

addressing whether to award monetary sanctions, the chancery court examined each of the

following factors:

       (a)    The extent to which any effort was made to determine the validity of
              any action, claim or defense before it was asserted, and the time
              remaining within which the claim or defense could be filed;
       (b)    The extent of any effort made after the commencement of an action to
              reduce the number of claims being asserted or to dismiss claims that
              have been found not to be valid;
       (c)    The availability of facts to assist in determining the validity of an
              action, claim or defense;
       (d)    Whether or not the action was prosecuted or defended, in whole or in
              part, in bad faith or for improper purpose;
       (e)    Whether or not issues of fact, determinative of the validity of a party’s
              claim or defense, were reasonably in conflict;
       (f)    The extent to which the party prevailed with respect to the amount of
              and number of claims or defenses in controversy;
       (g)    The extent to which any action, claim or defense was asserted by an
              attorney or party in a good faith attempt to establish a new theory of
              law in the state, which purpose was made known to the court at the time
              of filing;
       (h)    The amount or conditions of any offer of judgment or settlement in
              relation to the amount or conditions of the ultimate relief granted by the
              court;
       (i)    The extent to which a reasonable effort was made to determine prior to
              the time of filing of an action or claim that all parties sued or joined
              were proper parties owing a legally defined duty to any party or parties
              asserting the claim or action;
       (j)    The extent of any effort made after the commencement of an action to
              reduce the number of parties in the action; and
       (k)    The period of time available to the attorney for the party asserting any

                                               9
              defense before such defense was interposed.

Miss. Code Ann. § 11-55-7. The chancery court addressed every relevant factor set forth in

section 11-55-7 and found: (1) the Wilsons failed to investigate the validity of their claims;

(2) the Wilsons failed to make an effort to reduce the number of claims against Becky; (3)

all facts were “readily available to the Wilsons”; (4) “the Wilsons prosecuted the actions for

an improper purpose”; (5) there were no issues of fact reasonably in conflict; (6) the Wilsons

did not prevail with respect to any claim, and they were not granted any relief or offer any

settlement; (7) Becky did not owe a duty to the Wilsons to explain why she was on a public

street; and (8) although the Wilsons dismissed Martha from the case, they did not make an

effort to dismiss Becky.3 Therefore, finding that Becky had incurred expenses of $715.50

and attorney’s fees of $8,287.50 since January 4, 2018, the Wilsons were ordered to pay

Becky $9,003, plus interest.

¶15.   The Wilsons argue that the court’s award of expenses and attorney’s fees was not

proper as it was apparent their complaint not only had hope of success, but was actually

successful because they were awarded temporary relief. They also assert that none of the

factors justifying the award were present.

              (a)    The extent to which any effort was made to determine the
                     validity of any action, claim or defense before it was asserted,
                     and the time remaining within which the claim or defense could
                     be filed.

¶16.   The chancery court noted that the “impetus for the filing of this action” was the May



       3
         The court found that factors (g) and (k) were not applicable. The Wilsons do not
dispute this finding on appeal.

                                             10
9 event. Because Becky was on a public street, and the Wilsons could have easily verified

Becky’s explanation that she was looking for Atmos Energy’s office, the court found the

Wilsons “made little or no effort to determine the validity of their claims against Becky.”

On appeal, the Wilsons simply reiterate their argument from the first issue concerning the

inconsistencies in Becky’s testimony, and their contention that the court erred in awarding

summary judgment because there were genuine issues of material fact. We find no abuse of

discretion in the court’s finding.

              (b)     The extent of any effort made after the commencement of an
                      action to reduce the number of claims being asserted or to
                      dismiss claims that have been found not to be valid.

¶17.   The chancery court found that the Wilsons “did not file any pleading stating what

Becky allegedly did that would justify an injunction against Becky.” Additionally, the court

noted that the Wilsons did not provide any evidence to substantiate their allegations. The

Wilsons only assert that such evidence was unnecessary and “simply not proper at a hearing

on a [m]otion for [s]ummary [j]udgment.” We find no abuse of the discretion in the court’s

finding that the Wilsons made no effort to reduce or dismiss the claims against Becky.

              (c)     The availability of facts to assist in determining the validity of
                      an action, claim or defense.

¶18.   The chancery court found that it was undisputed that Becky was parked on a public

street, and the Wilsons could have easily verified that Atmos Energy still had a listed

Franklin Street address and confirmed Becky’s explanation of her presence. We find no error

in the court’s determination. Although the Wilsons claim there were disputed facts about the

events that day, they do not contest that Becky was indeed on a public street and that the facts

                                              11
regarding why she was there were easily determined.

              (d)      Whether or not the action was prosecuted or defended, in whole
                       or in part, in bad faith or for improper purpose.

¶19.   Becky alleged that the action was instituted to harass her, and the chancery court

agreed, finding no “substantial justification” for the prosecution of the action. The Wilsons

cite to their response to the motion for summary judgment, which alleged several acts they

claim supported their original complaint. They also contend that because their request for

temporary relief was granted, their prosecution of the matter was proper. As noted, the

majority of the acts alleged were found to be too remote in time. Additionally, the chancery

court’s reasoning for the granting of temporary relief was because all parties mutually agreed

to no contact; not because the chancellor made any findings concerning the substance of the

allegations in the complaint. We find no abuse of discretion in the court’s determination.

              (e)      Whether or not issues of fact, determinative of the validity of a
                       party’s claim or defense, were reasonably in conflict.

¶20.   The Wilsons reiterate their argument from factor (a), which we have already found

to be without merit.

              (f)      The extent to which the party prevailed with respect to the
                       amount of and number of claims or defenses in controversy.

¶21.   As in factor (d), the Wilsons assert that because their request for temporary relief was

granted, the court’s finding was contradicted by the record. Again, we note that the chancery

court granted the temporary relief based upon the parties’ agreement to no contact, and we

can find no abuse of discretion in the court’s findings on this factor.

              (h)      The amount or conditions of any offer of judgment or settlement

                                              12
                     in relation to the amount or conditions of the ultimate relief
                     granted by the court.

¶22.   The chancery court found that the Wilsons were not granted any relief and, although

there were discussions of a possible settlement, the Wilsons provided no proof “regarding

the amount or conditions of any offer of judgment or settlement.” The Wilsons note there

was no hearing or opportunity to present any proof and refer to a motion to negotiate a

settlement. However, the motion only discusses the settlement between the Wilsons and

Martha. We find that the record supports the chancery court’s determination.

              (i)    The extent to which a reasonable effort was made to determine
                     prior to the time of filing of an action or claim that all parties
                     sued or joined were proper parties owing a legally defined duty
                     to any party or parties asserting the claim or action.

¶23.   The chancery court concluded that Becky owed no duty to the Wilsons to explain why

she was on a public road, and the other actions alleged were “too remote in time to warrant

a complaint for injunctive relief.” As the Wilsons reiterate their argument from factor (a),

we find no abuse of discretion for the reasons already discussed.

              (j)    The extent of any effort made after the commencement of an
                     action to reduce the number of parties in the action.

¶24.   The chancellor found: “Because of the physical altercation between Martha Salters

and Dana, the Wilsons arguably had a legitimate reason to assert a claim against her. Yet,

they voluntarily dismissed her from the case. They did not dismiss Becky.” The Wilsons

assert that the chancellor’s finding that they had a legitimate claim against Martha shows they

also had a claim against Becky, because if it were not for the May 9 incident between Becky

and Dana, Martha would not have come to their business. However, there was no evidence

                                              13
Becky provoked the altercation between Martha and Dana or that she was even aware Martha

was going to see Kevin and Dana at their business.

¶25.   The Wilsons further argue that Becky was not dismissed from the suit because she did

not accept or reject their proposed settlement. An email to both Becky’s attorney and

Martha’s attorney does indicates that some type of settlement was offered to both defendants.

But as we have already determined in the first issue, the Wilsons’ complaint failed to allege

a claim against Becky that would warrant the permanent injunction. Thus, we find no abuse

of discretion in the chancery court’s determination that the Wilsons’ failure to dismiss Becky

from the suit, after they had already dismissed Martha, against whom they had a “legitimate

claim,” warrants a finding that the factor favored an award of sanctions. Accordingly, we

find the chancery court’s grant of attorney’s fees and expenses was not an abuse of

discretion, and we affirm the judgment.

¶26.   The Wilsons have also asserted a claim for attorney’s fees because Becky’s summary-

judgment motion was “without reasonable cause.” Since we have found no error in the

granting of summary judgment, this claim is without merit.

¶27.   AFFIRMED.

     J. WILSON, P.J., GREENLEE, WESTBROOKS, TINDELL, LAWRENCE,
McCARTY AND C. WILSON, JJ., CONCUR. CARLTON, P.J., CONCURS IN
RESULT ONLY WITHOUT SEPARATE WRITTEN OPINION. McDONALD, J.,
NOT PARTICIPATING.




                                             14